                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


KNAUF INSULATION, LLC,                              )
et al.                                              )
                                                    )
                                                    )
                             Plaintiffs,            )
                                                    )
                        v.                          )       No. 1:15-cv-00111-TWP-MJD
                                                    )
JOHNS MANVILLE CORPORATION,                         )
et al.                                              )
                                                    )
                             Defendants.            )




                               ORDER ON MOTIONS TO SEAL


       This matter is before the Court on Defendants’ Motions to Seal. [Dkt. 587 & Dkt. 596.]

Each motion seeks to permanently seal filings containing confidential information.

                                           Discussion

       “Documents that affect the disposition of federal litigation are presumptively open to

public view, even if the litigants strongly prefer secrecy.” In re Specht, 622 F.3d 697, 701 (7th

Cir. 2010). Thus, a party may only file a document under seal if it has “good cause.” Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). A

party has “good cause” if the document meets “the definition of trade secrets or other categories

of bona fide long-term confidentiality.” Baxter Int’l, Inc. v. Abbott Labs, 297 F.3d 544, 545

(7th Cir. 2002). The Court rules on each Motion to Seal as follows:
   A. Docket No. 587

       Defendants request the Court to keep under seal the Memorandum in Support of their

Objection and Motion for Review of Non-Dispositive Order from the Magistrate Judge [Dkt.

586] on the ground that the document contains information designated as “Attorneys’ Eyes

Only” by Plaintiffs pursuant to the Protective Order. Pursuant to Local Rule 5-11, Plaintiffs filed

a brief in support of Defendants’ motion, asserting that this document contains “reference to

confidential discussions with Knauf’s outside counsel regarding potential litigation with a

competitor.” [Dkt. 591 at 2.] Plaintiffs also filed a publicly accessible, redacted version of the

document. [Dkt. 592.] Having reviewed the document sought to be maintained under seal and

the authority referenced in Plaintiffs’ supporting brief, and being duly advised, the Court

concludes that the request meets the Seventh Circuit’s requirements for permanent sealing. The

Court therefore GRANTS Defendants’ Motion [Dkt. 587]; and the Clerk is directed to

PERMANENTLY SEAL Docket No. 586.

   B. Docket No. 596

       Defendants further seek to maintain its Reply in Support of their Objection and Motion

for Review of Non-Dispositive Order from the Magistrate Judge [Dkt. 595], under seal on the

basis that it contains information designated as “Attorney’s Eyes Only” by Plaintiffs pursuant to

the Court’s Protective Order. On November 19, 2019, in accordance with Local Rule 5-11(d)(3),

Plaintiffs filed a Statement Authorizing the Unsealing of the Document indicating that Docket

No. 595 may be unsealed. [Dkt. 601.] Accordingly, the Court DENIES Defendants’ Motion to

Seal [Dkt. 596.]; and the Clerk is directed to UNSEAL Docket No. 595.




                                                 2
       Pursuant to Local Rule 5-11(g), the Clerk is directed to unseal any documents as directed

by this order on or after December 27, 2019, absent a Fed. R. Civ. P. 72(a) objection, motion to

reconsider, appeal, or further court order.

       SO ORDERED.


       Dated: 5 DEC 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                3
